DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions
Applicant’s election without traverse of Species B (Figures 9-11), claims 1-11, in the reply filed on 2/09/2022 is acknowledged.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. US 11246744 B2 (Shin). Although the claims at issue are not identical, they are not patentably distinct from each other because US 11246744 B2 (Shin) contains most of the same language in claims 1-2 as the claim 1 of the instant application, wherein the instant application is generic compared to the narrower claims of the patent.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 1 rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).
Claim 1 recites “wherein the driver is disposed outside an oral cavity of the user”, which is positively reciting the structure of the “oral cavity of the user” in order to limit the structure of “the driver”, thus claim 1 is directed to and encompassing a human organism. Examiner recommends usage of “configured to” language.
Claim 1 recites “an upper teeth seating part on which upper teeth of a user is placed; a lower teeth seating part on which lower teeth of the user is placed”, which is positively reciting the structure of the upper and lower “teeth of the user” in order to limit the structure of upper and lower “teeth seating part”, thus claim 1 is directed to and encompassing a human organism. Examiner recommends usage of “configured to” language.
Claim Objections
Claim 1 objected to because of the following informalities:  “an upper teeth seating part on which upper teeth of a user is placed; a lower teeth seating part on which lower teeth of the user is placed” should be -an upper teeth seating part on which upper teeth of a user are placed; a lower teeth seating part on which lower teeth of the user are placed- (grammatical correction, “is” should be -are-).  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shin (US 20180228644 A1).
Regarding claim 1, Shin discloses a mandibular advancement system 100 (Fig. 5-8, see [0056] wherein the system 100 is “for moving a lower jaw forward” which is mandibular advancement) comprising: 
an upper teeth seating part 110 (Fig. 5) on which upper teeth of a user is placed ([0040], upper teeth are mounted to the upper teeth seating part 110); 
a lower teeth seating part 120 (Fig. 5) on which lower teeth of the user is placed ([0040], lower teeth are mounted to the lower teeth seating part 110); 
a driver 190 (Fig. 5, “driving portion 190” [0065]) connected to the upper teeth seating part 110 and the lower teeth seating part 120 (Fig. 6-7B, see [0065-0066] wherein the driver 190 includes the piston 113 and piston rod 114 which are integrally connected to the upper teeth seating part 110; and is further connected to the lower teeth seating part 120 via being connected to the cylinder 123) and configured to change a relative location of the lower teeth seating part 120 with respect to the upper teeth seating part 110 (see [0066] wherein the lower teeth seating 120 is moved forward relative to the upper teeth seating portion 110 by the power provided by the power portion 150 of the driving portion 190); 

a controller (see [0053] “controller”) configured to control driving of the driver 190 based on the biometric information provided by the detector 180 (see [0053] wherein the pressure as provided by the power portion 150 of the driver 190 may be controlled by a “controller” via information, such as pressure information, sent by the “sensing portion”/detector 180), wherein 
the driver 190 is disposed outside an oral cavity of the user (see [0065] “FIGS. 7A and 7B may illustrate an example of the air pump type device 100 in which the driving portion 190 is disposed outside the oral cavity”).
Regarding claim 2, Shin discloses the invention of claim 1 above.
Shin further discloses a body portion 123 (Fig. 6-7B, “cylinder 123” [0053, 0066]) comprising a surface (Fig. 6-7B, the body portion 123 has an outer, front facing surface) disposed apart from the upper teeth seating part 110 or the lower teeth seating part 120 by a certain distance (Fig. 6-7B, the outer, front facing surface of the cylinder/body portion 123 has a distance spaced between from the upper and lower teeth seating parts 110/120), and housing the driver 190 (See Fig. 6-7B, the cylinder/body portion 123 is housing the piston 113 of the driver 190 [0065-0066]).
Regarding claim 3, Shin discloses the invention of claim 2 above.
Shin further discloses wherein the upper teeth seating part 110 and the lower teeth seating part 120 are disposed outside the body portion 123 (Fig. 6-7B, the teeth seating parts 110/120 are not contained within the body portion/cylinder 123, thus being disposed outside of the body portion/cylinder 123).
Regarding claim 4, Shin discloses the invention of claim 2 above.

Regarding claim 5, Shin discloses the invention of claim 1 above.
Shin further discloses the detector comprises at least any one of a respiration sensor, an oxygen saturation sensor, and a posture sensor (see [0053] “the sensing portion 180 may include a pressure sensor (not shown) which senses a pressure of air in a tube 156a as well as the sleeping posture of the wearer”, thus the sensing portion/detector 180 includes a posture sensor; further see [0049], wherein the sensing portion 180 may include a “posture sensor 182”).
Regarding claim 6, Shin discloses the invention of claim 1 above.
Shin further discloses wherein the controller is configured to determine a sleep state of the user based on the biometric information and control the driving of the driver 190 according to the sleep state (see [0056], wherein the posture sensor 182 of the sensing portion 180 may sense the sleeping posture of the wearer, “a sleep state”, and transmit this signal to the controller, thus the controller also determining the sleep state via the signal given by the sensor 182, and based on this information sends a driving signal to the driver 190, thus controlling the driving of the driver 190) (further see Figure 10 and [0079-0081] which illustrates the overall operating principle of the device, wherein the sleep posture can be determined via the controller, which is a form of sleep state, and control the driving of the driver, to control the lower jaw position, according to the sleep posture state).
Regarding claim 7, Shin discloses the invention of claim 1 above.

Regarding claim 8, Shin discloses the invention of claim 7 above.
Shin further discloses wherein the driving power unit 150 comprises a pump ([0070] power portion 150 is a “pump motor”) configured to inject air into the driving power transmission unit 113/123 (see [0072] wherein the pump injects air into the cylinder 123), and the driving power transmission unit 113/123 comprises a cylinder 123 (Fig. 6-7B) ([0065-0066]) configured to accommodate the air injected from the pump 150 (see [0072], wherein the cylinder 123 receives air from the pump), and a piston 113 (Fig. 6-7B, [0065-0066, 0072]) that is movable due to the air in the cylinder 123 (See Fig 7A-7B, which shows the piston 113 moving, further see [0072], wherein the piston 113 is moved because the pressure increase caused by the air in the cylinder 123).
Regarding claim 9, Shin discloses the invention of claim 8 above.
Shin further discloses wherein the driving power transmission unit 113/123 further comprises a tube 156a (see [0067], wherein the cylinder 123 is connected to the tube 156a for receiving pumped air, thus the tube 156a can be interpreted as being part of the cylinder 123 via attachment between the two) (Fig. 5, [0067, 0070], where is a tube 156a for transmitting air from the power portion/pump 150 to the cylinder 123) that is a passage for the air injected from the pump 150 (see [0067], air pump 150 sends air to the cylinder 123 through the tube 156a), and 
Regarding claim 10, Shin discloses the invention of claim 8 above.
Shin further discloses wherein the cylinder 123 is connected to the lower teeth seating part 120 (Fig. 6) ([0066] “The lower teeth mounting portion 120 may be integrally connected to the cylinder 123”), and the piston 113 is connected to the upper teeth seating part 110 (Fig. 6) (see [0065], “The upper teeth mounting portion 110 may be integrally connected to a piston 113”).
Regarding claim 11, Shin discloses the invention of claim 8 above.
Shin further discloses wherein the driving power transmission unit 113/123 further comprises an elastic member 116 (Fig. 6-7B, there is an “spring 116”, wherein springs are inherently elastic and thus an elastic member, contained within the cylinder 123 [0065]) configured to provide a restoration force between the piston 113 and the cylinder 123 (see [0066, 0072] and Fig. 7A-7B, the elastic member/spring 116 provides a restoration force between the piston 113 and cylinder 123).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20100316973 A1 – MAD device, with a housing/body portion 48 surrounding the driver 16 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN S ALBERS whose telephone number is (571)272-4889. The examiner can normally be reached Monday-Friday 8:30 am to 4:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571) 270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN S ALBERS/Examiner, Art Unit 3786                                                                                                                                                                                                        3/14/2022

/VICTORIA HICKS FISHER/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        3/24/2022